DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the coordinated angular displacement" in line 23.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation “a stator” in lines 3-4. It is unclear if “a stator” is one of the stators of claim 1, line 12, or a new stator altogether. Further, it is unclear if each rigid arm has a point or end connected to the same stator, or if they are each connected to a different stator.
8 recites the limitation "the rotation axis (X) of the rotors" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Girotto (WO 2015/155670 A1).
Regarding claim 1, Girotto discloses a suspension and traction system (Title) for a vehicle (Abstract) equipped with
a frame (Abstract) and
a propulsive element R (Fig. 2) through rolling on the ground adapted to move the vehicle relative to the ground (Pg. 1, lines 27-28),
comprising:
two rotary electric motors 12a, 12b (Fig. 3; Pg. 2, line 32 – Pg. 3, line 5), which
are mounted to impart in the same direction (indicated by arrow F) an angular torque to the propulsive element R in order to propel the vehicle on the ground (Pg. 4, line 30 – Pg. 5, line 6),
			are controllable independently of each other (Pg. 5, lines 7-9) and
		each comprise a stator 40, 50 (Fig. 3) and a rotor 36; wherein the two rotors 36
		are coupled to the propulsive element R  for transferring to it rotary motion (Pg. 7, lines 13-18) through a transmission shaft 34 (Fig. 3), and
		have a common rotation axis X which is fixed relative to the vehicle frame (Fig. 7); and
		the stators 40, 50 are
		controllable to rotate about the respective rotor independently of each other (Pg. 6, lines 5-14)
		rigidly connected substantially to a same point P (Fig. 2, via arms 14a, 14b), external to the motors, on which there can be exerted a thrust determined by the coordinated angular displacement of the stators 40, 50 about the respective rotors 36 (Fig. 2 shows different positions of 14a and 14b caused by the change in position of the rotors 12a and 12b);
a transmission 80, 82, 84 for transmitting the thrust generated on said point P to the propulsive element R (as arms 80, 82 raise up and push against block 84 (which is fixed to the vehicle frame), the block 84 remains stationary, therefore causing the lower end of arms 80, 82 to transmit the thrust to the propulsive element R (wheel)).
	Regarding claim 3, Girotto further discloses that the transmission 80, 82, 84 is structured so that the thrust generates a displacement of point P (Fig. 2 shows displacement of point P due to arm 14a, 14b, which are equivalent to arms 80 of Fig. 6).
	Regarding claim 10, Girotto discloses a method for varying the distance h of a vehicle’s frame from a ground-rolling propulsive element R (Abstract) of its,
	wherein on the vehicle are coaxially mounted two rotary electric motors 12a, 12b (Fig. 3; Pg. 2, line 32 – Pg. 3, line 5), each equipped with a rotor 36 and a stator 40, 50, to impart with by two rotors 36 an angular torque in the same direction to the propulsive element R by means of a transmission shaft 34 (Fig. 3; Pg. 4, line 30 – Pg. 5, line 6),
	the rotation axis X of the rotors being in common to them and fixed relative to the vehicle’s frame (Fig. 7);
	the stators 40, 50 being substantially rigidly connected (via arms 80, 82)to a same point P (Fig. 2) external to the motors 12;
	the method including the steps of
rotating each stator 40, 50 about the respective rotor 36 to exert a thrust on said point P (Fig. 2 shows different positions of 14a and 14b caused by the change in position of the rotors 12a and 12b ; Pg. 6, lines 5-14)
transmitting the thrust generated on said point P to the propulsive element R (as arms 80, 82 raise up and push against block 84 (which is fixed to the vehicle frame), the block 84 remains stationary, therefore causing the lower end of arms 80, 82 to transmit the thrust to the propulsive element R (wheel)).
Allowable Subject Matter
Claims 2 and 4-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. The references noted on the attached PTO-892 form teach traction and suspension systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott F. Underwood whose telephone number is (571)272-6870.  The examiner can normally be reached on Monday - Thursday 8 a.m. - 5:30 p.m. and Friday 9 a.m. - 1 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SCOTT FREDRICK UNDERWOOD
Examiner
Art Unit 3616



/SCOTT F. UNDERWOOD/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616